Citation Nr: 0616919	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  03-12 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for arthritis of the 
fingers and knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to July 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied the claims listed on the title page of 
the decision.  


FINDINGS OF FACT

1.  The more probative evidence is against a finding that the 
veteran has a low back disorder due to service.

2.  The more probative evidence is against a finding that the 
veteran has a bilateral knee disorder due to service.

3.  The more probative evidence is against a finding that the 
veteran has arthritis of the fingers and knees due to 
service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  A bilateral knee back disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

3.  Arthritis of the fingers and knees was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

By letter dated in December 2002, VA advised the veteran of 
the essential elements of the VCAA.  This letter was issued 
prior to initial consideration of the claim.  VA informed the 
veteran of the types of evidence needed in a claim for 
service connection.  Specifically, it informed him that he 
needed evidence of a disease or injury in service, a current 
disability, and evidence of a nexus between the current 
disability and service.  It noted that evidence of a current 
disability and a nexus between the current disability and 
service usually required medical evidence.  It also told the 
veteran that if he needed VA's assistance in obtaining 
evidence, he could complete the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to VA, and 
VA would request those records.  

The letter did not specifically tell the veteran that VA 
would obtain any records held by a government agency; 
however, the Board does not find that the veteran has been 
prejudiced by such.  For example, in the veteran's VA Form 
21-526, Veteran's Application for Compensation or Pension, he 
did not indicate any post service treatment for the 
disabilities for which he was seeking compensation.  
Following the issuance of the June 2002 letter, the veteran 
indicated he had no evidence to submit.  Thus, even if VA had 
informed the veteran that it had a duty to obtain evidence 
held by a government agency, it would not result in VA 
obtaining any records.  VA did inform the veteran that it was 
obtaining his service medical records, which have been 
associated with the claims file.  

Finally, the veteran was essentially informed he should 
submit any evidence in his possession that pertained to the 
claim.  After VA informed the veteran of the types of 
evidence needed for the claim for service connection, it told 
him it needed additional information from him.  It told him 
that if he believed that there are additional relevant 
treatment records that would assist in supporting his claim, 
he should inform VA of the nature of the evidence and where 
it could be obtained.  VA asked the veteran to send this 
information as soon as possible.  Thus, as a practical 
matter, the Board finds that he has been notified of the need 
to submit evidence in his possession.  Moreover, there is no 
allegation from the claimant that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
the claims. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Board has concluded that the 
preponderance of the evidence is against these claims, and 
thus any questions as to the appropriate disability rating or 
effective date to be assigned have therefore been rendered 
moot.  

VA has provided the veteran with an examination and obtained 
VA treatment records dated from 2003 to 2004.  The veteran 
has also been provided with a hearing.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159(b), 20.1102 
(2005); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

II.  Service Connection

The veteran asserts that service connection for a low back 
disorder, a bilateral knee disorder, and arthritis of the 
fingers and knees is warranted.  At a June 2004 Decision 
Review Officer hearing, the veteran asserted that he was a 
paratrooper for two and one-half years while in service.  He 
was required to run two miles a day, five days a week.  He 
did five jumps a month, and the jumps would occur with a 
parachute on his back that weighed 60 to 70 pounds.  He 
weighed 119 pounds, so the weight of the parachute was quite 
heavy.  The veteran stated that his service medical records 
do not show much treatment for his back, knees, and fingers 
because he did not complain very much.  He was given 
painkillers, which helped for a period of time.  He did not 
seek treatment after he was discharged from service because 
he does not like doctors and was a procrastinator.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection for 
arthritis may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2005).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a low back disorder, a 
bilateral knee disorder, and arthritis of the fingers and 
knees.  The service medical records show that the veteran was 
seen for bilateral knee pain in April 1979 after a march and 
back pain in 1982.  However, the service medical records fail 
to show that the veteran developed chronic conditions in 
service.  Specifically, January 1981 and May 1983 reports of 
medical examination show that clinical evaluations of the 
lower extremities and musculoskeletal system were normal.  In 
reports of medical history completed by the veteran at those 
times, he denied a history of recurrent back pain and 
"trick" or locked knee.  The Board accords the veteran's 
report of history at those times high probative value, as he 
made them contemporaneously with service.  While he has 
stated he avoided complaining, at separation, he was not 
hesitant to complain of foot trouble.  Thus, it would appear 
that if he was having back or bilateral knee pain, he would 
have indicated such.

Additionally, there is no evidence of any continuity of 
symptomatology from the time the veteran was discharged from 
service until the time he filed his claim for service 
connection-a period of almost 20 years.  Further, the 
veteran was provided with an examination in June 2003.  While 
the examiner found that the veteran had current disabilities 
associated with his back and knees, he determined that such 
were not related to the veteran's service.  The Board accords 
this opinion high probative value, as the examiner made 
reference to the service medical records when providing his 
opinion, which means that he reviewed the service medical 
records prior to providing an opinion.  There is no competent 
evidence to balance this opinion.  Thus, there is no 
competent evidence of a nexus between the post service low 
back and bilateral knee disorders and service.  

As to the claim for service connection for arthritis of the 
fingers and knees, the veteran has been diagnosed with 
Jaccoud's arthritis, which was first shown in 2003.  There is 
no competent evidence of a nexus between the diagnosis of 
Jaccoud's arthritis and the veteran's service, to include 
manifestations of such to a compensable degree within one 
year following discharge from service.  

The Board does not doubt the sincerity of the veteran's 
belief that he developed a low back disorder, a bilateral 
knee disorder, and arthritis of the fingers and knees while 
in service.  However, as a lay person without the appropriate 
medical training and expertise, he simply is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or the origins of a 
specific disability.  See Bostain, 11 Vet. App. at 127; see 
also Routen, 10 Vet. App. at 186.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for a low back disorder, a bilateral 
knee disorder, and arthritis of the fingers and knees, and 
the benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.



ORDER
Service connection for a low back disorder, a bilateral knee 
disorder, and arthritis of the fingers and knees is denied.



_________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


